                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 PATRICK CRAVEN,                               )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )      No. 1:18-CV-231
                                               )
 STATE OF TENNESSEE, et al.,                   )
                                               )
        Defendants.                            )

                                              ORDER

        This Court previously granted the defendants’ motion for additional time to respond to the

 plaintiff’s amended complaint, establishing May 31, 2019 as the new deadline for defendants to

 respond, [Docket entry 20]. Thereafter, the parties jointly moved to remove this case to the

 inactive docket. The Court denied this joint request. The deadline for the defendants to respond

 to the plaintiff’s amended complaint remained May 31, 2019. Subsequent to this Court’s order

 denying the motion to remove this case to the inactive civil docket, the record has remained silent.

 As of the filing of this order, none of the defendants have filed any responsive pleading to the

 plaintiff’s amended complaint.

        Although the defendants have failed to timely answer the plaintiff’s complaint, the plaintiff

 has not moved for clerk’s entry of default against the non-responding defendants. Therefore, the

 plaintiff SHALL show cause on or before July 17, 2019 why this case should not be dismissed for

 failure to prosecute.

        So ordered.

        ENTER:

                                                                   s/J. RONNIE GREER
                                                              UNITED STATES DISTRICT JUDGE




Case 1:18-cv-00231-JRG-CHS Document 23 Filed 06/17/19 Page 1 of 1 PageID #: 88
